Citation Nr: 0523985	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  00-25 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

3.  Entitlement to service connection for a low back 
disability as secondary to service-connected degenerative 
joint disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to May 
1965 and from August 1991 to February 1992.  He also served 
in a reserve component of the military, and had a period of 
active duty for training from May 30 to June 12, 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 decision by the RO that denied 
a rating in excess of 30 percent for degenerative joint 
disease of the right knee.  The veteran has also appealed a 
March 2002 decision that denied TDIU.

In March 2003, the RO denied service connection for a low 
back disability as secondary to the veteran's service-
connected right knee disorder.  In June 2003, the veteran 
filed a notice of disagreement (NOD) with respect to that 
determination.  Thus far, it does not appear from the record 
that the RO has furnished the veteran a statement of the case 
(SOC) addressing the low back claim.  This matter is 
addressed in further detail, below.

This case was previously before the Board in November 2003, 
when it was remanded for additional development.  The case 
was returned to the Board in June 2005, and the veteran's 
representative submitted additional written argument in July.

The Board's present decision is limited to the matter of the 
veteran's entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the right knee.  For the 
reasons set forth below, his claim for service connection for 
a low back disability as secondary to the service-connected 
right knee disorder is being REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  Because his low 
back and TDIU claims are intertwined with one another, 
adjudication of the TDIU claim is being deferred pending 
completion of the development sought in the REMAND.


FINDING OF FACT

The veteran is able to extend his knee to at least 20 
degrees, and flexion is frequently limited to 30 degrees; his 
range of motion is not objectively shown to be limited by 
fatigue, weakness, lack of endurance, or repetition, the knee 
is stable, there is no objective evidence of subluxation, and 
he does not suffer from ankylosis of the joint or service-
connected malunion or nonunion of the tibia or fibula.


CONCLUSION OF LAW


The veteran is entitled to an additional, separate 20 percent 
rating for limitation of flexion of the right knee; but an 
evaluation in excess of 30 percent is not warranted for 
limitation of extension of the knee or any other 
manifestation of degenerative joint disease.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a 
(Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 
5261, 5262, 5263) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in essence, that the 30 percent 
evaluation currently assigned for his right knee disability 
does not adequately reflect the severity of his condition.  
He says that he has constant pain in the knee, as well as 
stiffness, weakness, locking, limited motion, decreased 
endurance, and occasional swelling.  He also says that his 
knee "gives out" from time to time.  He asks that a higher 
evaluation be established.

I.  The Merits of the Veteran's Right Knee Claim

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

In assessing a claim for an increased rating, the history of 
the disability should be considered.  38 C.F.R. § 4.1 (2004); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2004).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2004).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

(d)  Excess fatigability.

(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are also to be 
considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (2004) 
("The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability"); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2004).  If the limitation of motion of the involved joint(s) 
is noncompensable under the appropriate diagnostic code(s), a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.

Knee disabilities manifested by limitation of flexion are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2004).  A 10 percent rating is 
warranted for limitation of flexion to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II (2004).  A 20 percent rating is 
warranted for limitation of flexion to 30 degrees, and a 30 
percent rating is warranted for limitation of flexion to 15 
degrees.  Id.

Knee disabilities manifested by limitation of extension are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).  Ratings of 10, 20, 30, and 40 
percent are warranted when extension is limited to 10, 15, 
20, and 30 degrees, respectively.  The highest evaluation, 50 
percent, is warranted when extension is limited to 45 
degrees.  Id.

Knee disabilities manifested by recurrent subluxation and 
lateral instability are evaluated in accordance with the 
criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2004).  Ratings of 10, 20, and 30 percent, respectively, are 
warranted for slight, moderate, and severe recurrent 
subluxation or lateral instability.  Id.

Knee disabilities may also be rated under Diagnostic Codes 
5256, 5258, 5259, 5262, and 5263 (2004).  Under Diagnostic 
Code 5256, ratings of up to 60 percent are available for 
ankylosis of the knee.  Under Diagnostic Code 5258, a 20 
percent rating may be assigned for dislocation of the 
semilunar cartilage, with frequent episodes of "locking", 
pain, and effusion into the joint.  Under Diagnostic Code 
5259, a 10 percent rating may be assigned for symptomatic 
removal of semilunar cartilage.  Under Diagnostic Code 5262, 
ratings of 10, 20, and 30 percent, respectively, can be 
assigned for malunion of the tibia and fibula with slight, 
moderate, or marked knee or ankle disability.  If there is 
nonunion of the tibia and fibula, with loose motion requiring 
a brace, a 40 percent rating is assigned.  Finally, 
Diagnostic Code 5263 provides a single 10 percent rating for 
genu recurvatum, acquired, traumatic, with weakness and 
insecurity in weight-bearing objectively demonstrated.

Separate evaluations may in some cases be assigned for non-
overlapping manifestations of knee disability.  See, e.g., 
38 C.F.R. § 4.14 (2004); Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994); VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (Oct. 
6, 2004) (separate ratings for limitation of flexion and 
extension of the knee); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703-
04 (Oct. 22, 1998) (separate ratings for instability and 
limitation of motion); VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(Dec. 1, 1997) (to the same effect).  However, the combined 
evaluation for the affected leg cannot exceed the rating for 
amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (2004).

In the veteran's case, the record shows that his right knee 
disability has long been rated under Diagnostic Codes 5003, 
5010, and 5261, based upon limitation of extension.  A 30 
percent rating has been in effect for several years-based on 
an allowance issued by the Board in August 1999-and the 
veteran filed a claim for increase in September 2000.

Following a thorough review of the record in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of a schedular rating in excess of 30 percent 
for the veteran's right knee disability based on limitation 
of extension.  The range of motion in the veteran's knee has 
been measured on many occasions since August 1999, and he has 
never been found to have extension limited to more than 20 
degrees, whether by pain or otherwise.  As noted above, a 
higher rating under Diagnostic Code 5261 requires limitation 
of extension to 30 degrees or more.

The Board finds, however, that the evidence supports the 
assignment of a separate 20 percent evaluation for limitation 
of flexion of the knee.  As noted above, the range of motion 
in the veteran's right knee has been measured on a number of 
occasions since August 1999.  On many of those occasions-
including in October 1999, July 2000, December 2000, March 
2001, May 2001, July 2001, April 2003, May 2003, July 2003, 
and September 2004-he was found to be able to flex his knee 
to 60 degrees or more; a range of flexion that is ordinarily 
noncompensable under Diagnostic Code 5260.  On other 
occasions, however, he was found to have more debilitating 
limitation of flexion.  VA treatment records dated in June 
2000, September 2000, February 2001, and August 2001, for 
example, indicate that he had flexion limited to 30 degrees.  
In addition, the report of an October 2000 VA examination 
indicates that his flexion was limited to 10 degrees.  Thus, 
it appears from the record that the veteran's level of 
disability, in terms of limitation of flexion, has fluctuated 
over time.  Under the circumstances, although much of the 
evidence-including the report of his most recent VA 
examination in September 2004-shows that he has 
noncompensable limitation of flexion, the Board finds that 
the record, taken as a whole, suggests that flexion has 
frequently been limited to 30 degrees.  Resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's overall disability picture, in terms of flexion, 
more nearly approximates the criteria required for a 20 
percent evaluation under Diagnostic Code 5260.  A separate 20 
percent rating is therefore granted.

A higher schedular rating is not warranted, however.  The 
Board acknowledges, as noted above, that flexion was found to 
be limited to 10 degrees on VA examination in October 2000.  
The Board notes, however, that no other examination report, 
before or since, has found flexion to be limited to as little 
as 10 degrees.  Indeed, all of the other reports since August 
1999 show that the veteran was able to achieve flexion to at 
least 30 degrees.  It is the Board's conclusion, therefore, 
that the October 2000 VA report is not representative of the 
veteran's overall disability picture, in terms of flexion, 
and that his disability picture more nearly approximates the 
criteria required for a 20 percent evaluation under 
Diagnostic Code 5260.  Cf. 38 C.F.R. § 3.344 (2004) 
(indicating that VA should handle cases involving changes in 
medical findings so as to produce the greatest degree of 
stability of disability evaluations).

The Board has considered the veteran's complaints of pain, 
stiffness, weakness, limited motion, decreased endurance, and 
occasional swelling in his knee.  The Board notes, however, 
that the range of motion measurements, noted above, appear to 
have already taken into account limitation of motion due to 
pain.  Moreover, when the veteran was most recently examined 
by VA in September 2004, the examiner-while noting that 
prolonged standing and walking would "aggravate" the 
veteran's pain-nevertheless opined that the veteran's range 
of motion was "not limited by fatigue, weakness or lack of 
endurance and repetition."  In the Board's view, the 
limitation of motion in the veteran's knee is adequately 
compensated by the 20 percent evaluation for limitation of 
flexion, granted herein, together with the 30 percent 
evaluation already in effect for limitation of extension.

The Board has also considered whether a higher rating should 
be assigned for the veteran's right knee disability under 
Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and/or 5263, 
and has concluded that it should not.  First, with respect to 
Diagnostic Code 5256, the evidence clearly shows that the 
veteran has motion in his knee, and that it is not ankylosed.  
Second, with respect to Diagnostic Code 5262, the record does 
not show that the veteran suffers from any service-connected 
malunion or nonunion of the tibia or fibula.  Similarly, with 
respect to Diagnostic Code 5257, although the veteran 
complains that his knee "gives out" at times, the relevant 
medical evidence indicates that his knee is currently stable.  
Further, there is no objective evidence of recurrent 
subluxation.  With regard to the remaining Diagnostic Codes, 
the Board acknowledges that the veteran has undergone a 
partial medial meniscectomy, that he complains of locking in 
the knee, that there is evidence of occasional effusion, and 
that he has a genu varum (rather than genu recurvatum) 
deformity; however, Diagnostic Codes 5258, 5259, 5263 are all 
premised, in part, on pain and/or weakness; factors which are 
already encompassed in the ratings assigned under Diagnostic 
Codes 5260 and 5261.  To assign another rating under 
Diagnostic Codes 5258, 5259, and/or 5263 for the same 
disabling manifestations is prohibited by 38 C.F.R. § 4.14.  
Accordingly, the Board concludes that there is no basis for 
the assignment of a separate compensable or higher schedular 
rating under any of these provisions.

II.  Extraschedular Consideration

In order to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer a case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2004).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.

The Board has considered whether the veteran's right knee 
claim should be referred for consideration of extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  There is nothing in the record to suggest that 
the veteran has been hospitalized in recent years for 
treatment of his knee disability.  Nor is there anything to 
suggest that his disability picture is so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards.

III.  The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA satisfied its duty to notify by means 
of an April 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claim for an increased rating for his right knee disability, 
and of his and VA's respective duties for obtaining evidence.  
He was also asked to submit evidence and/or information in 
his possession to the AOJ.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided when the VCAA was enacted.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been afforded multiple 
VA examinations of his knee; records of his VA treatment have 
been obtained, as have records of private treatment; and the 
veteran has not submitted any releases for the procurement of 
additional evidence.  No further development action is 
indicated.


ORDER

A separate 20 percent evaluation is granted for limitation of 
flexion of the right knee, subject to the law and regulations 
governing the award of monetary benefits; however, an 
evaluation in excess of 30 percent is not warranted for 
limitation of extension of the knee or any other 
manifestation of degenerative joint disease of the right 
knee.


REMAND

When this case was remanded in November 2003, the Board 
requested, among other things, that the veteran and his 
representative be furnished an SOC concerning the RO's March 
2003 denial of service connection for a low back disability.  
Unfortunately, the requested development has not been 
completed.  Accordingly, a remand is required.  See, e.g., 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers on the appellant, as a matter of law, a 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the remand).

The veteran's low back and TDIU claims are intertwined with 
one another.  Consequently, the Board will defer final 
adjudication of the TDIU claim pending completion of the 
development sought in the REMAND.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Furnish the veteran and his 
representative an SOC concerning the RO's 
March 2003 denial of service connection for 
a low back disability.  Allow the veteran 
and his representative an appropriate 
opportunity for response.  Certify the claim 
to the Board for appellate review if, and 
only if, a timely substantive appeal is 
received.

2.  After all necessary action has been 
taken with respect to the veteran's low back 
claim, return the claims file to the Board 
for further appellate review.

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


